DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 10/29/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent number 9,841,239 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

  Applicant’s amendment filed 10/29/21 is acknowledged. Claims 1-20 are pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9 recites the limitation "the steps of bending the tracer tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3,7-8,10,11,12,13,17,18,19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kochanowski et al. (US 4,377,200) in view of Horner (US 4,123,837).  Kochanowski discloses (figures 1-3) a method for facilitating heat transfer, comprising the steps of positioning a tracer (38) and a length of an extruded heat conductive metal (30) onto a pipe extending along an outer surface of the pipe, wherein the length of the extruded heat conductive metal defines an opposed first .  Regarding claims 1 and 17, Kochanowski does not disclose a heat transfer cement fills space located between the mounting surface and the outer surface of the pipe. Horner discloses (figure 3 and column 5, lines 29-32) heat transfer apparatus comprising a heat transfer cement (3), which filled the space located between a the outer surface of the pipe (2) and the mounting surface of the conductive metal (4) for a purpose of increasing the heat transfer area between the tracer (1) and the pipe (2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Horner’s teaching in Kochanowski’s device for a purpose of interposing a thermal cement between the mounting surface of the heat conductive metal and the pipe for a purpose of increasing the heat transfer area between the tracer and the pipe. 

Regarding claims 2 and 19-20, Kochanowski further discloses (column 3, lines 10-22) that prior to the positioning, a step of cutting the length of the extruded heat Regarding claim 3, Kochanowski further discloses (figure 1) that the length of the extruded heat conductive metal comprises a straight section (between 41,42) of the extruded heat conductive metal. Regarding claim 7, Kochanowski further discloses (figure 3) that the channel opening of the lengthwise channel is located in an outer surface of the extruded heat conductive metal (30). Regarding claim 10, Kochanowski further discloses (column 3, line 11) that the length of the extruded heat conductive metal comprises aluminum. Regarding claim 12, Kochanowski does not disclose that the heat conductive metal comprising of carbon steel. Horner discloses (column 5, lines 19-22) that the heat conductive metal (4) is made of mild steel (alloy of iron and carbon) for a purpose of providing a stronger material than aluminum to provide support or protection for the tracer tube located thereon. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Horner’s teaching in Kochanowski’s device for a purpose of providing a stronger material than aluminum to provide support or protection for the tracer tube located thereon. 
Regarding claim 11, Koschanowski does not disclose that the aluminum comprises aluminum alloy A356 or 6061, 6063 and 6005.  It is known in the art aluminum such as series 6063 is one of the most common choice for extrusion with its excellent extrudability and  high corrosion resistant (see art evidence in US 5,605,365, column 9, lines 45-58 or google search about aluminum 6063).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ an aluminum alloy such as grade 6063 since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability . 
Claims 4,9 and 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kochanowski et al. (US 4,377,200) and Horner (US 4,123,837) as applied to claim 1 above, and further in view of Montierth et al. (US 5,294,780).  Regarding claims 4, 9 and 13, Kochanowski and Horner substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that prior to the positioning, a step of bending the length of the extruded heat conductive metal.  Kochanowski discloses (figures 2-3) that the extruded heat conductive metal (30) dry fitted with the tracer tube (38) and positioning the extruded heat conductive metal and the tracer tube on a straight pipe (11) to thermally condition the fluid flowing inside the pipe (11).  Montierth discloses (figures 1,4 and column 3, lines 55-59) that a system of pipe, which is needed to be thermally conditioned, includes an elbow section (16) for a purpose of making a 90 degrees or 45 degrees turn of pipe.  Montierth discloses (figure 1 and column 4, lines 12-16) that the elbow (16) of pipe requires the tracer and its support (20,24) to be bent before the positioning of the tracer and its support on the pipe (guides 22 and 24 bendable in the filed or at a manufacturing facility). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Mothierths’ teaching in the combination device of Kochanowski and Hornet for a purpose of allowing the pipe to be thermally conditioned can turn 90 Regarding claims 14-16, Kochanowski and Horner does not disclose that the extruded heat conductive is positioned onto a heel, a throat or a top or a bottom of the elbow.  As rejected in claim 13, Mothierth teaches to have an elbow in a pipe system so that the pipe can turn 90 degrees or 45 degrees, wherein the tracer and its support (20,24) placed on a throat or a heel ( at the corner of the elbow 16) or a top or a bottom of the elbow (16, see figures 1 or 4) for a purpose of effectively thermally conditioning the fluid inside the pipe that has an elbow.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Mothierth’s teaching of positioning of the tracer and its support at the corner or top and bottom of the elbow in Kochanowski’s device for a purpose of effectively thermally conditioning the fluid inside the pipe that has an elbow.  The combination of Kochanowski and Mothierth, would have been obvious to one having ordinary skill in the art to place the extruded heat conductive metal and the tracer tube on the top or bottom or heel or throat of the elbow for a purpose of effectively thermally conditioning the fluid inside the pipe that has an elbow.  

Claims 1,5-6,7,10,11,12,13,17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wojtecki et al. (US 4,401,156) in view of Mizuno et al. (JP 2000110985A). Wojtecki discloses (figures 1-3 and 9) a method for facilitating heat transfer, comprising the steps of positioning a tracer (7) and a length of a heat conductive metal (3) onto a pipe (2) extending along an outer surface of the pipe, wherein the length of the heat conductive metal (3) defines an opposed first and second channel side walls (8), a channel wall (bottom wall between 8) extending between and integral with the opposed first and second channel side walls, wherein the opposed first and second channel side walls and the channel wall together form a lengthwise channel extending the length of the heat conductive metal, and one or more mounting surfaces  curved mounting surface (the bottom surfaces of 3 extend from center portion that receives tracer 7) have a radius of curvature configured to mate with the outer surface of the pipe (2), wherein the tracer (7) is received through a channel opening (located on the top of 3 at the center) into the lengthwise channel; and the tracer (7) is located within the lengthwise channel, and the one or more curved mounting surfaces mates with the outer surface of the pipe and strapping the length of the extruded heat conductive metal in place on the pipe, with the tracer located within the lengthwise channel by a strap (10);   a heat transfer cement (adhesive conductive bonding layer 9 or 16) between the length of the heat conductive metal (3) and the outer surface of the pipe (2) such that following the positioning, the heat transfer cement (9)) fills space located between the one or more curved mounting surfaces and the outer surface of the pipe, and thereby heat is transferred from the tracer (7), through the heat conductive metal and the heat transfer cement (9), to the pipe at location wherein the one or more curved mounting surfaces mate with the outer surface of the pipe.   Regarding claims 1 and 17, Wojtecki et al. does not disclose that the heat conductive metal is formed by extrusion. Mizuno et al discloses (figures 1, 3 and paragraph 17) a heat transfer apparatus that has a thermal conductive metal base (1) located between a tracer tube (b) and the pipe (2), wherein the heat conductive metal base is formed by extrusion for a purpose of allowing the conductive metal can be formed easily with a complex shape at a lower cost. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Mizuno’s teaching in Wojtecki’s device for a purpose of allowing the conductive metal can be formed easily with a complex shape at a lower cost. 
Regarding claim 3, Wojtecki discloses (figures 2,3 and 9) that the length of the conductive base comprises a straight section of the extruded heat conductive metal.  
Regarding claims 5 and 18, Wojtecki discloses (figures 2,3 and 9) that the one or more curved mounting surfaces comprises first and second curved mounting surfaces and wherein the channel opening of the lengthwise channel is located between the first and second curved mounting surfaces.  (the channel opening is located on top at the center of 3 and is between the curved mounting surface filled with conductive cement 9 or 16). 
          Regarding claim 7, Wojtecki further discloses (figures 2, 3 and 9) that the channel opening of the lengthwise channel (opening of the channel to receive tracer 7 on 3) is located in an outer surface of the heat conductive metal (3). 
        Regarding claims 10 and 12, Wojtecki further discloses (column 5, lines 7-9) that the length of the heat conductive metal comprises aluminum or steel. 
Regarding claim 11, Wojtecki does not disclose that the aluminum comprises aluminum alloy A356 or 6061, 6063 and 6005.  It is known in the art aluminum such as series 6063 is one of the most common choice for extrusion with its excellent extrudability and  high corrosion resistant (see art evidence in US 5,605,365, column 9, lines 45-58 or google search about aluminum 6063).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ an aluminum alloy such as grade 6063,6061,6005 since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended.  

Claims 6 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Wojtecki et al. (US 4,401,156) and Mizuno et al. (JP 2000110985A) as applied to claim 1 above, and further in view of Matsumoto et al. (JP 2003172591A).  Wojtecki and Mizuno substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the heat transfer cement fills the lengthwise channel that is not filled by the tracer such that no gap exists between the tracer and the opposed first and second channel side walls and the channel wall.  Matsumoto discloses  (figure 5) a heat transfer apparatus that has the base (3) located between the pipe (2) and the tracer (1), wherein a heat transfer cement (17) fills the lengthwise channel (within 4) so that no gap exist between the tracer (1) and the opposed first and second channel sidewalls (4) for a purpose of enhancing the heat transfer performance of the heat transfer apparatus.  It would have been obvious to one having ordinary skill in the art before effective filing date of the invention to use Matsumoto’s device in the combination device of Wojtecki and Mizuno for a purpose of enhancing the heat transfer performance of the heat transfer apparatus.  
Claims 4,9 and 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wojtecki et al. (US 4,401,156) and Mizuno et al. (JP 2000110985A) as applied to claim 1 above, and further in view of Montierth et al. (US 5,294,780).     Regarding claims 4, 9 and 13, Wojtecki substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that prior to the positioning, a step of bending the length of the extruded heat conductive metal. Montierth discloses (figures 1,4 and column 3, lines 55-59) that a system of pipe, which is needed to be thermally conditioned, includes an elbow section (16) for a purpose of making a 90 degrees or 45 degrees turn of pipe.  Montierth discloses (figure 1 and column 4, lines 12-16) that the elbow (16) of pipe requires the tracer and its support (20,24) to be bent before the positioning of the tracer and its support on the pipe (guides 22 and 24 bendable in the filed or at a manufacturing facility). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Mothierths’ teaching in the combination device of Wojtecki and Mizuno for a purpose of allowing the pipe to be thermally conditioned, can turn 90 degrees or 45 degrees while still can be effectively thermally conditioned by the tracer. Regarding claims 14-16, Wojtecki and Mizuno do not disclose that the extruded heat conductive is positioned onto a heel, a throat or a top or a bottom of the elbow.  As rejected in claim 13, Mothierth teaches to have an elbow in a pipe system so that the pipe can turn 90 degrees or 45 degrees, wherein the tracer and its support (20,24) placed on a throat or a heel ( at the corner of the elbow 16) or a top or a bottom of the elbow (16, see figures 1 or 4) for a purpose of effectively thermally conditioning the fluid inside the pipe that has an elbow.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Mothierth’s teaching of positioning of the tracer and its support at the corner or top and bottom of the elbow in the combination of  Wojtecki and Mizuno for a purpose of effectively thermally conditioning the fluid inside the pipe that has an elbow.  The combination of Wojtecki, Mizuno and Mothierth, would have been obvious to one having ordinary skill in the art to place the extruded heat conductive metal and the tracer tube on the top or bottom or heel or throat of the elbow for a purpose of effectively thermally conditioning the fluid inside the pipe that has an elbow.  
Claims 2 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wojtecki and Mizuno  as applied to claim 1 above, and further in view of Kochanowski et al. (US 4,377,200).  Wojtecki and Mizuno substantially disclose all of applicant’s claimed invention as discussed above except for the limitation of step of cutting a length of an extruded heat conductive metal from a longer length of the extruded heat conductive metal. Kochanowski discloses (figure 2 and column 3, lines 9-13) a heat transfer apparatus that has an extruded conductive metal located between the tracer (38) and a pipe (11), wherein the long extrusion pieces are then cut to the proper length by means such as sawing for a purpose of fitting the length of the conductive metal to a certain length of the pipe.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Kochanowski’s teaching in the combination device of Wojtecki and Mizuno for a purpose of fitting the length of the conductive metal to a certain length of the pipe.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763